Title: To Thomas Jefferson from J. Phillipe Reibelt, 8 May 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Venerable Chef des 
                        
                                hommes eclairès!
                            N. Orleans le 8 Mai 1806.
                        
                        Permettez, que je prenne quelques Momens sur Vos occupations maintenant extraordinairement importantes, pour
                            Vous entretenir de Moi—d’un individu, qui n’a, et qui ne desire d’avoir d’autre Consolation que sa famille, ses principes
                            et votre protection—particulierement la Continuation de la permission de Vous adresser de tems en tems quelques Mots.
                        1) Vous savez par ma derniére Lettre de Balt. quand et comment j’ai quittè çette Ville. Mon Voyage
                                fut suspendu ou plus tot interrompû par un Coup dangereux, que
                            j’ai recû a une Jambe, cependant je fûs le 1er. Mars rendu aux bords de l’ohio. Arriver, rencontrer a l’auberge le
                            proprietaire d’un Chaland de Brownsville allant a la N. Orl. arreter avec lui mon passage et partir—ce n’etoit, que
                            l’affaire du Midi au lendemain Matin. C’etoit une introduction bien heureuse, mais le Voyage lui même ne le fut pas—parceque nous n’avons pû arriver ici, que le second du Courrant. J’ai passè le 2 Avril le Fort Jefferson—ou emû par des
                            sentimens gen. et partic. les plus doux et les plus intimes, j’ai fait les Voeux les plus ardens pour la plus longue possible Conservation de la Vie du Philosophe theoretique et
                            pract. dont il porte le Nom. Notre Chaland avoit continuellement a lutter contre les plus grands desagremens de la
                            Navigation de ces 2 Riv. difficiles—les eaux extrem. basses, diminuant de jour en jour, des Vents contraires tres forts
                            et une Quantitè immense tant des bancs de sable, que des Chicots, tourbillons &c. Personne ne se rapelle d’avoir vû l’une et l’autre riviere dans cette saison aussi impuissante—Les
                            rapides a Louisville n’offrant, que 22 pouces d’eau, de sorte, qu’on a etè obligè, de decharger d’un tiers—Nous avons
                            rencontrès Une Quantitè des Chalands et 6 batimens de Mer pris par des bancs de sable, jusqu’au dessous des rapides, meme
                            encore au Missisippi—Nous avons vûs plusieurs Chalands (entre autres 2 appart. au feu Gen. Fanson) echouès, et entendu
                            parler d’autres, qui ont eû le même sort, p. E. un tout plein des Chevaux de Kentukey— Notre Chaland même a non seulement, malgrè l’attention d’un equipage assez habile et sobre—eprouvè tous les moins desagreable, de çes Accidens—mais a aussi etè auprès du Flour Island dans le Missisippi—jettè
                            par un Courent extrement rapide et etroit contre un enorme Chicot et presque totalement renversè et dechirè— Il ne me
                            manqueroient que quelques pouces de plus pour etre maintenant a jamais arrachè a ma pauvre epouse, qui souffre tant avec
                            tant de resignation par la fermetè de la resolution, que j’ai prise relat. a mes principes politiques— Je n’ai eprouvè de
                            la pluie, sur tout mon Voyage jusque tout près de Natchez—environ 70 jours. J’ose Vous mander ces Circonstances, parceque
                            je pense, qu’elles Vous interessent par leur singularitè— C’etoit outre cela encore un Voyage bien penible en ce que j’ai
                            dû passer les premières 15 Nuits sur le Chaland—debout devant la Cheminèe, et les autres 45—apres les dechargemens aux
                            Rapides—ou je pouvois m’arranger un peu mieux—a travers des 4 barlles enveloppè dans une Couverte. Un Voyage ennuy.
                            parceque j’etois reduit a une inactivite totale excepteè celle de ramer (et il n’en faut tant pour etre heureux)— Un
                            Voyage dangereux, parceque jamais la Navigation sur le Missisippi—fût eû egard aux Chicots aussi terrible— Mais ce Voyage
                            m’a fournis le plaisir de recueillir une Connaissance plus exacte des eaux et des bords de ces 2  fleuve et riviere—les plus remarquables de l’Univ.—et un bien plus doux encore,
                            savoir celui, de voir, combien tout le Monde, même le Louisianais un peu egarè par les anciens pretres et fonctionaires—vit tranquille et heureux sous votre Administration Liberale. Puissent les Americains—mes nouv. Concitoyens—toujours
                            être assez sages, de ne Vous donner des Successeurs comme Vous—car j’estime—ayant vu les republ. Europeènes de bien
                            près—les Thomas Jefferson aussi rares parmi les republicains, que les napol. Buonapartè parmi les Monarches— Non, mais
                            des Successeurs disposès a prendre Vos Maximes pour Modèle—et puisse-til plaire a Vous, de continuer, lorsque un peuple
                            reconnaissant le desirera, a garder les reines du Gouvernmt General encore pour au Moins une Presidence de plus, pour
                            mettre la Cause de la Libertè et de l’Egalitè en General des principes liberaux—un peu plus fermement au dessus des
                            Machinations infernales de leur plus grand et plus puissant traitre et ennemi. Voici mon benefice de ce Voyage—benefice
                                infiniment precieux pour Moi— Mais j’ai toujours manquè le but
                            principal, que j’avois en Vüe, savoir celui d’arriver plus tot, que j’aurois pû par le premier batiment de Mer— Ainsi—comme le latin dit: homo proponit, Deus disponit. Ce qui me console, est, que je ne suis chargè ni de Culpa lata, ni de
                            Culpa levi, ni même levissima, parceque ces Circonstances etoient impossibles a prevoir, même a supposer.
                        2) Malgrè tout cela je ne suis pas arrivè trop tard—au Contraire trop tot. Ma Nomination au poste d’agent
                            Indien a Natchitoches—n’etant même pas encore notifieè au Gouverneur. Le Ministre de la Guerre m’avoit fait savoir le 30.
                            Janv. par l’amical Mr. Randolph, que je pouvois partir pour ici, et qu’il m’enverroit les instructions et tout ici par la
                            poste. Je suis—aussitot recüe cette Lettre parti incessament—cependant—je n’ai rien trouvè ici nul part, qu’une Lettre
                            du 3 fevr. que le Ministre m’avoit adresseè encore a Balt. qui y est arriveè, lorsque je n’y etois plus, et que mon epouse
                            m’a envoyeè ici—en prenant la Libertè en même tems, d’avertir le Ministre, que j’etois deja partie pour un point
                            d’embarquement plus bas que Wheelen.— Cela provient probablement d’un Mesentendue au bureau du Ministre—parceque j’avois
                            dans ma Lettre du 2 Janv. dit au Ministre: “As  &c I will instantly go on by land and the two Rivers to N. Orleans— I will then accordingly to Your
                            dispositions of the 29 prob. find ther Your instructions”— Je n’ai pas parlè
                            de Pittsbourg—j’ai parlè seulement de l’ohio en General, et mon intention etoit, ayant deja vu Pittsbourg, et Wheelen, et
                            l’embouchure du Gr. Kanhaway—dans mes Voyages anterieurs, de m’embarquer autant que possible—sur l’embouchure du petit
                            Kanhaway— Mon epouse infiniment sensible de notre separation avoit oubliè le Nom— Mais en route on m’a donnè
                            des raisons qui m’on determineès de me porter plus tot sur Wheelen, ce que mon epouse ne pouvoit ni prevoir ni savoir—  Je
                            n’avois pas anoncè au Ministre, que j’irais a Pittsburg, et pourtant dans cette Lettre du 3 fevr., que le Ministre m’a
                            adresseè a Balt encore, arriveè apres mon depart, et trouveè ici par les soins de mon epouse, il me dit: Your Letter of
                            the 2 instant has been received with Your Oath and bond— As you are determined to proceed by land to Pittsburg and from
                            thence &c I will request Mr. Davy at Philadelphia to forward Your Instructions to Pittsburg.— Mr. le Gouv.
                            Clairborne n’ayant rien recu non plus, meme pas une Comunication de ma Nomination etant cependant Superintendant General
                            des aff. Ind. ex officio. J’etois obligè de lui faire voir votre Lettre du 10 Janv. et ma Correspondance avec le Depart. de
                            la Guerre, ainsi que quelques autres pieces sur ma Conduite morale
                            et polit. dans les Republiques francaise et suisse, pour les quelles j’avois, infructueusement, sacrifié ma santè, mon
                            tems et ma fortune—et bien souvent exposè ma Vie. Apres avoir lû tres attentivement tous ces papiers—il m’a comme un
                            Republ. et homme d’etat accomplis et particul. infiniment Amiable—temoignè la plus sensible participation a ma situation
                            et la plus extrême obligeance, en me donnant l’avis (c’est a dire, l’ordre) d’attendre ici les depeches du Ministère de la
                            Guerre, en m’offrant sa Maison et sa table pour tous les jours, et en m’assurant pour tout evènement non seulement de sa protection officielle mais aussi de son Amitiè
                            particulière— Il est impossible d’etre traitè avec plus d’attention, que je le suis et de lui et de tous ceux, qui
                            l’entourent— Il se propose de faire, un des premiers Couriers apres que la seance du Corps legislatif sera finie—un
                            Rapport au Gouvernement General sur la situation actuelle de l’agence et factorie Indienne a Natchitoches, d’apres laquelle il paroit, que le jeune homme, qui y est comme
                            Assistant suffit plus que pleinement pour le Magazin, et d’apres La Quelle le Gouverneur desire, que je sois plus
                            particulierement chargè de la partie politique &c. Consequement, que le Ministre me fasse non seulement parvenir
                            l’instruction de Mr. Davy pour l’administration du store, mais aussi la sienne sur la partie politique de la place,
                            particul. sur la Civilisation—ou que le Ministre l’abandonne tout bonnement au Gouverneur de me prescrire ces dernières
                            instructions.
                        3) M’etant brouillè avec un homme, que j’ai vû recu Chez Vous et dans votre bien
                            respectable famille, savoir avec Mr. le Marquis de Lapoype—je le crois, quoique je regarde la Chose en elle même au
                            dessous de votre dignitè—de mon devoir de Vous informer des Motifs principaux en peu de Mots, d’autant plus qu’il a lu au
                            Consul francais, qui m’a recû et presentè a un diner a tous les francais les plus marquans d’une Maniere extremement utile
                            a la Chose la plus important—c’est a dire de contribuer a l’Amelioration de l’esprit public, a la quelle je voudrois
                            autant que possible travailler en même tems—que, dis je, Mr. Le Marquis a lû au Consul Desforgues, qui connoit lui et son
                            frere depuis longtems comme fous—une Lettre a Mss. Randolph et
                            Carr—toute pleine des deviations de la Veritè, en lui observant—qu’il ferait tout ce, qu’il dependeroit de lui, pour me
                            faire, qu’on n’offaisoit pas impunement un homme comme lui.— L’ayant eu plus que 4 Mois dans mon Menage a Balt. et vecu
                            presque 3 Mois en Voyage avec lui—la Meilleure occassion de bien connoitre un homme—je me suis enfin persuadè, que
                            l’opinion generale de tous ses Compatriotes et Connaissances—cepend. Aristocr. aussi—tant decideè contre lui n’est que
                            trop fondeè— Il est, lorsque il ne se gêne plus—Vous devez vous en avoir appercû, quoique il n’ose en bon Courtisan
                            Royaliste et papiste pas se presenter devant les hommes en pouvoir &c comme Vous, Mr. R &c, dans toute la hauteur de ses principes et sentimens (sil en a) il est—l’Egoïste
                            le plus absurde, contrariant, contradictoire, suffissant, ennuyeux, importun, Malhonette, même Menteur (preuve les
                            publications de Mr. Fontaine a Newyork chargè d’affaires de Mr. Montgolfier Contre lui) Il est aussi, comme tel gener.
                            connu de tous les Francais, qui par ces raisons ne le recoivent et ne le voÿent pas—ce qui est, comme Vous savez, parmi
                            les Francais tres fort. Il a rencontrè le même Sort ici, a l’exception d’un employè a la banque, Ami des Espagnols, a qui
                            il a probablement montrè quelques Lignes de Mon Cher Co-Marquis de Casa d’Yrujo—contre le quel—Vous avez a ce, que Mr.
                            de Lapoype a soutenû a Balt. dans ma societè ou etoient entre
                            autres Mr. Clerg et Guiramaud, qui s’opposoient a cette these—contre
                            lequel Vous avez d’apres Mr. de Lapoype tout entierement tort— Mais ce Monsieur ne sera pour cela pas Moins bientot
                            degoutè de lui— Mr. de Lapoype est de plus un Fanatique Aristocr. et Cathol. insuportable, avec le Caractere bas et
                            rampant d’un Capucin, jusqu’a verser des Larmes. Il est bien plus encore— Il est je suis par un deguisement bien reussi au
                            quel je fus portè par des certaines suspicions (un francais estimable le suspecte espion du Cabinet Imperial Buonapartien)
                            parvenu a me persuader, qu’il est membre d’une societè detestable et detestee en Allemagne, que les hommes eclairés
                            appellent: Obscurantiste—dirigeè de mon tems par Lavater, d’un 
                       
                            nommè Stilling &c (Ce dernier dont je connois exactement l’ecriture—a—a ce que j’ai vu—expedie et signè 2
                            passeports pour lui pour les E.U.) et qu’il Voyage pour le but et en partie aux depens de cette societè. Un de ces
                            passeports est d’une Nature plus secrete que l’autre. Il peut strictement faire voir le dernier a tout le Monde, mais pas
                            le premier— Finalement il est ennemi acharnè d’un Gouv. que j’aime, d’une Administration, que j’admire— Il a eû l’audace
                            de me dire (en s’echaufant beaucoup lorsqu’il lisoit un passage dans un Livre Anglais contre les Bourbons) que les Republ.
                            de tout le Monde, et de toute Classe n’etoient, que des Geux, que meme le Congress d’ici n’etoit Composè, que des
                            Criminels (expression d’emigre francais de 1789), qu’il n’avoit jamais vu un Gouvernement plus absurde, et plus mal
                            Conduit, que celui des Etats Unis (a la Question pourquoi il ne le quittoit pas de suite, a l’instar de la France en 89:
                            Il m’a repondu, qu’il en avoit ses raisons d’interet toutes Contraires). Il m’a aussi fait l honnetète, de me declarer,
                            que ma destination, de civiliser les Indiens—etoit la plus folle, parceque il falloit plus tot deciviliser les civilises,
                            que civiliser les non Civilisès. Et d’autres propos encore, que ma fois je n’ose pas Vous ecrire—et qui prouvent un homme
                            enragè— tout cela mâ parfaitement convaincu, que j’avois mis un serpent Monarchique et Monacal trop pres de mon Coeur, et comme il m’est, quelque Malheureux, que cela puisse me rendre—impossible, de continuer la moindre liaison avec un tel être parvenû a ce point—je l’ai priè, apres une explication tres
                            forte, de regarder celle, qui existoit entre Nous, quoique pas bien etroite et pour la plus Grande partie fondeè sur la
                            reception dont il etoit honorè de Vous—comme eternellement rompüe, de prendre toute de suite sa pension Chez le propriet.
                            du Chaland au lieu de Moi—ce qu’il a fait, et de me payer ce qu’il
                            me doit—a peu près 70 G.— Sur quoi il m’a comblè des
                            insolences, jusqu’a tirer le couteau contre un jeune homme doux et obligeant (le Neveu d’un brave Republ. charpenteur General du Duché de Berg) parceque celui ci le pria, de menager la santè d’un pere de famille jusqu’ici aussi connivent
                            envers lui—lui un homme, qui ne meritoit pas d’egard parceque il avoit quittè sa patrie au tems de danger, et particul.
                            par le Motif, qu’il etoit Pere, tel si 
                            Vieux, et ne vivoit pas avec ses enfans (propos, que ce jeune homme
                            avoit entendu des Francais a Balt et qui irriterent Mr. de Lapoype a la rage) la derniere insolence, qu’il m’a faite,
                            etoit enfin celle, de m’assurer d’un ton bien hautin et ridicule,
                            que jamais il ne me donneroit un sous de plus, qu’il ne m’avoit deja donnè &c. Arrivè ici il s’est toute de suite
                            porte au bureau du Consul francais presenter des plaintes contre Moi, de ce, que je ne voulois sans aucune rime et raison
                            pas lui extrader ses Malles, qu’il avoit envoyeès ici a mon Adresse— Le Jour suivant, allant voir le Consul aussi avec des
                            Lettres, que j’avois pour lui, j’ai rencontrè Mr. le Marquis a son bureau. Le resultat de notre Conversation etoit
                            d’abord, que Mr. le Marquis en est sortis comme double Menteur, parceque il etoit forcè de convenir, de ne me pas encore
                            avoir demandè les Malles et parcequ’il vouloit retirer cette avance faite a Mr. Desforgues, et parconsequent le declarer
                            Menteur lui même—affin, que Moi ayant precisement le Compte dans
                            mon portefeuille, et m’ayant—come homme volontairement soumis a l’Arbitrage de Monsieur Desforgues—celui ci a prononcè qu’il devoit me payer, et moi garder ses Malles jusque a
                            l’effectuation du paÿement, A qui il ne veut pas se sousmettre
                            apressant, quoique que j’avois déja promis d’avance a Mr Desforgues, de ne pas
                            exiger de l’argent de lui, mais seulement un billet— Mr. Desforgues lui a observè ensuite, que toute sa Conduite envers
                            Moi etant la plus impropre possible, il l’engagoit—comme francais deshonorant ce Nom—de ne plus venir a sa Maison—et Mr.
                            de Lapoype se permettant des reponses insolentes Mr. Desforgues l’a fait mettre par ses Noirs hors de la porte.
                        Il refuse de même au proprietaire du bateau, (je ne concois pas par quelle le role de Caprice, puisque, je le sais, il a de l’argent suffissament et qu’il tient 1200 G.
                            de france par les mains de mon Ami Mayer a Balt. qui s’en chargoit
                            par pure Complaisance pour Moi) de payer le passage et la pension; qu’il a pris Chez lui— Mais celui ci finira d’une
                            manière differente avec lui.
                        Je n’entre pas dans les details de cette dispute, parcque je les crois absolument au
                            dessous d’un homme aussi eleveè de Caractere privee et polit. que Vous— Il suffit, de Vous presenter finalement, que je
                            suis parfait. en etat de repondre a Votre satisfaction, s’il faut a
                            la Lettre, que Mr. le Marquis a envoyè a Mss. Randolph et Carr, si ces braves republic. veulent me la comuniquer, et de
                            Vous declarer franchement, qu’il me feroit bien de la peine de savoir, qu’un tel hypocrite puisse Continuer de se glisser
                            dans le Cercle des sinceres Admirateurs, qui entourent leur Venerable Pere de la Libertè et de l’Egalite.
                        
                            [Note in TJ’s hand:] cadets never taken under 14. y. and prepared with common
                            educn.
                        4) Je n’ai qu’un Garcon, c’est mon premier enfant, il est agè de 8 à 9 Ans, et sera une fois, d’apres ce,
                            que tout le Monde me dit—Un des plus beaux hommes du Continent— Je desire ardement, qu’il puisse devenir soldat de la Liberte, et Je Vous prie en Consequence de vouloir bien accorder a sa Mere, dont il
                            est le portrait, et a Moi la Grace et la satisfaction, de faire expedier pour lui l’enrolement comme Cadet preferablement
                            dans la Cavallerie s’il est possible— J’aimerois bien de le pouvoir presenter comme tel a sa Mere le jour ou elle m’aura
                            donnè le 7me. enfant, qu’elle porte maintenant sous son Coeur—si devouè aux principes liberaux— Il porte les Noms: Olimpe,
                            Osman, Felix Reibelt. Il pourroit a Natchitoches aprendre le Service et jouir en même tems des soins de sa bonne Mere et
                            de Moi pour son instruction, jusqu’a ce qu’il soit assez avancè, que je puisse l’envoyer quelque part hors de la Maison
                            paternelle, pour gagner d’autres Connaissances, que Nous ne pourrions pas lui donner—
                        5) J’ai pris la Libertè, de Vous presenter dans mes Lettres plusieures fois l’assertion sincere, que je ne fus
                            jamais penetrè pour qui que ce soit du profond degrè de Veneration et d’attachement, que je porte pour Vous— Connaissant
                            les hommes si bien que Vous, Vous devez etre persuadè, et Vous l’etez, sans quoi Vous ne me daignerez pas tant de votre
                            faveur paternelle, qu’elle provient d’une source pure. A ces
                            sentimens gener. Vous avez ajoutes et etablis dans mon Coeur ceux particuliers, d’une reconnaissance intime, par la
                            protection et attention gracieuse et distinguèe dont Vous m’avez
                            honoreè depuis le Juillet de l’anneè passeè— Il ne m’est, tel que je suis—et je suis trop fait, pour me changer—par ces
                            sentimens reunis extrement doux, et pour les quels je ne cederois a personne dans le Monde, impossible de me servir dans
                            mes Lettres privees a Vous des formules Comunes et seches de Monsieur, d’Excellence &c. Ne le prenez donc pas
                            comme manque, mais comme la plus forte intensivitè   de Respect, si
                            pour l’avenir ces dernieres sont remplacees par les premiers— Je ne puis je le repete et finis par la— Je ne puis, que
                            parler a Vous le Language de mon Coeur tout plein de la plus profonde Veneration, du plus intime attachement.
                        
                            Reibelt
                            
                        
                        
                            P.S
                      J’ecris en hate—au bureau de l’obligeant Gouverneur—avec la fiévre, et une ame dechireè, parceque
                                j’aprends de tout le Monde—même du Gouverneur et de ceux, qui l’entourent—qu’il y a a l’endroit, ou je dois aller un
                                homme, jusqu’ici chargè des affaires Indiennes, qui fait par sa Conduite beaucoup de tort a l’esprit public; parceque
                                le Ministre de la Guerre n’a encore rien envoyè ici pour Moie; parceque je n’ai plus des Nouvelles de mon epouse, que
                                des premiers jours ou je l’ai quittè, par les quelles elle m’avertit, qu’elle me suivra sur un batiment, qui devoit
                                partir incessament; parceque l’Avocat et Secret. de la Chambre des representans: Fromentin, qui avoit 8 a 10 Mois des
                                objets a vendre dans ses mains pour Moi—m’a malgrè les promesses les plus positives d’une Lettre du Mois de Decembre,
                                que j’ai encore recu a Balt. et d’apres laquelle j’avois tout droit de compter sur une somme assez considerable pour
                                Moi ici—rien fait du tout, puisqu’il a, a ce qu’il m’a dit, preferè d’attendre mon arriveè, exceptè, qu’il a acquis
                                avec une partie de ces effets des terres pour lui sur l’Ouachita de l’avocat Livingston, dont il ne peut pas apressant
                                me rendre le Montant—parceque une Lettre de Credit, de mon Ami Republicain le Dr. Schwarze a Balt.—qui comme grand
                                Negociant prevoioit des tels evenemens, quoique partis exactement a ce que me dit une lettre posterieure, n’est
                                arrivèe ni par terre ni par Mer, de manière, que je ne puis pas exiger, que celui, qui garde son Argent ici, de
                                    mê le delivrer sans nouvel ordre, parceque je depense ici—d’apres le taux general des pensions honnetes—pour mon fils, que j’ai avec Moi et le jeune homme, qui est avec lui—tous les deux bien sobres—4½G. par jour—parcequ’il est absolument impossible de trouver en cette Ville des Chambres
                                garnies, encore toujours extrement cheres Lorsqu’elles sont vides—parceque je dois d’un Moment a l’autre attendre mon
                                epouse avec mes 3 petites filles, et une femme blanche &c pour les quelles je depenserais ici a une pension ou
                                en general sans menage montè jusqu’a 15 Gourdes par jour—parcequ’il n’y a pas un seul Logement grand ou petit a loüer
                                a Natchitoches ou on pouroit et le Magazin avec le bureau—et ma personne avec ma famille—parceque les auberges a
                                Natchitoches, n’offrent pas d’emplacement non plus, et qu’elles ne sont—que d’un tiers meilleur marchè qu’ici,
                                cependant de ⅔ moins bons—de maniere—que le Gouverneur veut d’abord commencer de faire construire des barraques pour le Magazin et ma famille—sur un terrein du
                                Congress—parceque enfin je ne puis sans ordre ulterieur du Gouvernement superieur sans instruction pour la partie
                                politique de ma place aussi bien qu’economique pas boucher—et si cette situation suspensive continueroit longtems
                                point rester tellement non plus— Mais, je ne perde, quoique Malade—pas le Courage—  La belle Cause pour la quelle je
                                souffre d’une Maniere bien dure, puisque j’ai une epouse aussi si digne d’etre plus heureuse—d’un Maniere si
                                extraordinaire—comme Vous le savez—m’a toujours dans les Momens les plus critics—miraculeusement sauvèe, dont
                                dernière preuve Votre reponse du 10e. Janv—a ma demande d’une place d’agent chargè de la Civilisat des Indiens
                                d’apres votre Nouveau plan admirè de tout le Monde, particul. en Allemagne, comme j’ai vu par les Journaux Litterairs
                                et politiques.
                        
                    